Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16728861 filed on 12/29/2019 is presented for examination by the examiner.

Election/Restrictions

Applicant's election with traverse of Species directed to optical element driving mechanism characterized by driving assembly moving the squeezing ring, which presses and deforms a liquid lens, while having fixed part having a base, a sensor element and a fixed lens holder with ordinary lens as depicted in Figs. 17-18 in the reply filed on 03/24/2022 is acknowledged. Applicant states that claims 1-2 and 4-20 i.e. all but claim 3, should read on the elected species III. Claim 3 has been withdrawn. The traversal is on the ground(s) that there should be no burden to consider all three species since claims 1 and 4-18 are all generic claims to species I-III. This is not found persuasive because there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics, as explained in the Requirement for Restriction dated 01/24/2022.  Moreover, Applicant has not pointed out any error in the requirement and has not stated on the record or submitted evidence that the species are not patentably distinct.  Accordingly, it is still seen that the search and the examination of all of the species would indeed place an undue burden on the examiner. The species are independent or distinct because two different combinations, not disclosed as capable of use together, having different modes of operation, different functions and different effects are independent.  Where there is no disclosure of a relationship between species (see MPEP§806.04(b)), they are independent inventions. With regard to applicants allegation that joinder of these distinct species inventions would not present a serious burden to the U. S. Patent and Trademark Office, such allegations relied on the unsupported assumption that the search and the examination of both the invention would be coextensive. Further, while there may be some overlap in the searches of the two inventions, there is no reason to believe that the searches would be identical.  Therefore, based on the additional work involved in 
The requirement is still deemed proper and is therefore made FINAL.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on provisional application 62785593 filed on 12/27/2018, and foreign application EP 19218902.5, filed 12/20/2019 (EPO).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an optical driving mechanism for  relatively moving a refractive optic with respect to imaging element base or moving a ring structure which is pressing on liquid refractive optic by piezoelectric element, deformation element and connecting structures, does not reasonably provide enablement for innumerable driving mechanisms that move any optical element relative to fixed part with its sidewall, in any manner or direction using any means including manually enabled movement where fixed sidewall is not in direct contact with the driving assembly .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include, but are not limited to: (A) The breadth of the claims; (B) The Nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples. In the instant case (A) the breadth of claims is directed to an innumerable optical driving mechanisms that move any optical element in any manner or direction using any means, including manual, having any possible structure for relative movement between fixed and movable parts; However, (B) the nature of invention is directed to a very specific driving mechanism for relatively moving a reflective optic or pressing ring for liquid lens, by piezoelectric element, deformation element and connecting structures; Overall, (C) the prior art has evolved significantly with numerous examples of different optical driving device; Given the available prior art and the known means of providing movement for optical elements there is substantial predictability in the art; (F) There is sufficient direction provided .  
	Claims 2-20 depend on claim 1 and therefore inherit the same issues. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the driving element" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend the claim and define the limitation earlier in the claims. 
Claims 13-17 depend on claim 12 and therefore inherit the same deficiency. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 12 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aschwanden et al (hereafter Aschwanden) US 20190104239 A1.  
In regard to independent claim 1, Aschwanden teaches (see Figs. 1-96) an optical element driving mechanism, having an optical axis (i.e. optical device 1  with movable components, optical element 20 providing autofocus and image stabilization functions, e.g. Abstract, e.g. paragraphs [275-280, 285-295, 297-306], e.g. Figs. 1-6, 16, 19, 22, 34, 80, 95-96), comprising: 
a movable part (wall member 300, paragraphs [275-280, 285-295], Figs. 1-6, 16, 19, 22); a fixed part, comprising a sidewall parallel to the optical axis (e.g. fixed parts e.g. housing/substrate, frame 60/600/601, 303, also lens barrel 50, with sidewall parallel to optical axis A, e.g. paragraphs [275-280, 285-306], Figs. 16, 19, 22); and a driving assembly (actuator means, 40, e.g. paragraphs[275-280, 287-290]), driving the movable part to move relative to the fixed part (as actuator means 40 moves, tilts/rotates 300 relative to fixed parts e.g. paragraphs [275-280, 285-306], Figs. 1-6, 16, 19, 22), wherein the sidewall is not in direct contact with the driving assembly (e.g. as outer sidewall of 600,601,60, 304 is not in direct contact with 40, as depicted in e.g. Figs. 16, 19, 22, paragraphs[275-280, 287-295]).
Regarding claim 2, Aschwanden teaches (see Figs. 1-96) that the fixed part further comprises a base (e.g. 60,600, paragraphs[275-280, 287-296]), and the driving assembly comprises a piezoelectric element in direct contact with the base (i.e. as means 40 as piezoelectric actuator means, were 40 sits on inner parts of 60, 600 as depicted in e.g. Figs. 16, 19, 22, paragraphs [275-280, 287-295]).
Regarding claim 12, Aschwanden teaches (see Figs. 1-96) that the driving element drives the movable part to rotate about a direction perpendicular to the 15optical axis relative to the fixed part (as actuator means 40 moves, tilts/rotates 300 relative to fixed parts about axis perpendicular to optical axis A, as depicted in e.g. Figs. 1-6, 16, 19, 22, see paragraphs [275-280, 285-306]). 
Regarding claim 18, Aschwanden teaches (see Figs. 1-96) that the fixed part further comprises an outer frame (e.g. 304, and/or 601, e.g. Figs. 16, 19, 22, paragraphs [275-280, 287-295]), and a gap is 
15 Regarding claim 19, Aschwanden teaches (see Figs. 1-96) that the optical element is a liquid lens (as 20 is liquid lens with fluid F, container 2, membrane 10, Figs. 16, 19, 22, paragraphs [275-280, 287-296]), and the liquid lens is disposed on the outer frame (i.e. as 20 is disposed on 304, 601, as depicted in e.g. Figs. 16, 19, 22, paragraphs [275-280, 287-297]).
Regarding claim 20, Aschwanden teaches (see Figs. 1-96) that the movable part comprises a squeezing ring (i.e. lower ring shaped side of 300, 300b, paragraphs[275-280]), and the driving assembly drives the squeezing ring to contact the liquid lens (as 40 drives 300b contacting membrane 10 of 20, as depicted in e.g. Figs. 16, 19, 22, paragraphs [275-280, 287-297]).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morita et al. (hereafter Morita) US 20090002825 A1.  
In regard to independent claim 1, Morita teaches (see Figs. 1-90) an optical element driving mechanism, having an optical axis (i.e. image stabilizer device 1, 4001 with movable components, lens module with optical axis providing image stabilization function , e.g. Abstract, e.g. paragraphs [12, 202-210, 213-220, 222-232, 448-460, 465-470, 517-525, 530-541], e.g. Figs. 1-11, 56-65, 71-80, where mostly stabilizer 1 in Figs. 71-80 is referenced for brevity), comprising: 
a movable part (lens module/base 4101,5020, e.g. paragraphs [213-220, 222-232, 530-541], Figs. 1-11, 71-80); 

a driving assembly (OIS pitch and yaw driving mechanisms 4102, 4104 e.g. crank structures with piezoelectric elements bimorphs 4014, 4013  paragraphs [12, 200, 224-226, 503, 530-541], Figs. 2-6, 72-77), driving the movable part to move relative to the fixed part (as driving mechanisms move lens module/base/barrel relative to fixed parts e.g. paragraphs [200, 224-225, 503, 530-541], Figs. 2-6, 72-77), wherein the sidewall is not in direct contact with the driving assembly (e.g. as outer sidewall of e.g. 4012, 4011 is not in direct contact with 4013, 4014, as depicted in e.g. Figs. 2-6, 72-77, paragraphs [12, 200, 224-225, 503, 530-541]). 
Regarding claim 2, Morita teaches (see Figs. 1-90) that the fixed part further comprises a base (e.g. 4012,4015), and the driving assembly comprises a piezoelectric element in direct contact with the base (i.e. as piezoelectric elements bimorphs 4013 directly on base  4015,4012, e.g. paragraphs [12, 200, 224-225, 503, 530-541], as depicted in e.g. Figs. 5, 76).
Regarding claim 4, Morita teaches (see Figs. 1-90) that the driving assembly (e.g. 4013, 4014 also as 13, 14) comprises a piezoelectric element and a deformation element corresponding to the piezoelectric element (bimorphs 4014(14), 4013(13) each have piezoelectric element(s) PZTs e.g.1402, 1403 and corresponding deformation intermediate element  e.g. 1401,  paragraphs [12, 200, 224-225, 503, 530-541], Figs. 2-7, 45, 48, 76), the piezoelectric element drives the deformation element to deform, and the piezoelectric element and the deformation element have plate structures (as bimorphs 4014, 4013 deform intermediate element by PZTs which are in plate forms, e.g. paragraphs [496-505, 223-230, 530-541], see e.g. Figs. 6-7, 46-47, 50, 74-76]).
Regarding claim 5, Morita teaches (see Figs. 1-90) that the driving (e.g. assembly comprises at least two piezoelectric elements and at least two deformation elements, and each one of the piezoelectric elements independently drives the corresponding deformation element (as bimorphs 4014(14), 4013(13) each have two or more (four) piezoelectric element(s) PZTs e.g.1402, 1403, with its corresponding deformation intermediate element of 4014(14), 4013(13),  paragraphs [12, 200, 224-230, 503, 530-541], Figs. 2-7, 45-48, 50, 74-76). 
Regarding claim 6, Morita teaches (see Figs. 1-90) that an extending direction of the piezoelectric element and the deformation element is parallel to the optical axis (i.e. as extending, bending direction bimorphs 4014(14), 4013(13) with piezoelectric element(s) PZTs e.g.1402, 1403, with its corresponding deformation intermediate element is parallel to Optical axis e.g. 3013 Z Axis, as depicted in Figs. 2-7, 45-48, 50, 56, 65-69, 74-76, paragraphs [65-69224-230, 503, 530-541]).
Regarding claim 7, Morita teaches (see Figs. 1-90) that the driving assembly further comprises a connecting element (i.e. connecting element 4016(16), 4018(18), e.g. 3009-3012, paragraphs [213-217, 222-232, 448-460, 465-470, 530-541], Figs. 2-7, 74-76 with references to Figs. 56-65 for connecting configuration), the connecting element abuts the deformation element by a friction force (i.e. as bimorph piezoelectric element 3005 with 3008 abuts with friction to connecting element 3010,3009, 3012, as depicted  in Figs. 56-60, as applied to Figs. 2-7, 74-76, paragraphs [448-460]). 
Regarding claim 8, Morita teaches (see Figs. 1-90) that the 5connecting element is a U-shaped structure (as 3009 and 3010 are U-shaped,  see Figs. 56-60, as applied to Figs. 2-7, 74-76, paragraphs [448-460]). 
   
Regarding claim 9, Morita teaches (see Figs. 1-90) that the connecting element comprises a non-linear first part and a linear second part (as 3010 are non-linear shaped part, while 3012 rod-like is linear part, see Figs. 56-60, as applied to Figs. 2-7, 74-76, paragraphs [448-460]). 
Regarding claim 10, Morita teaches (see Figs. 1-90) that the deformation element comprises a contacting surface in contact with the connecting 10element, and the contacting surface is rigid (i.e. as bimorph piezoelectric element 3005 with 3008 with rigid contacting surface on 3008b,d portions in contact with connecting element 3010,3009, 3012, as depicted  in Figs. 56-60, as applied to Figs. 2-7, 74-76, paragraphs [448-460]). 
Regarding claim 11, Morita teaches (see Figs. 1-90) that the connecting element is in contact with the movable part (i.e. as connection 3009,3010,3012 is connected with lens barrel/base/drive frame 3001,a, 3003 i.e. drive body of lens module 101, 4101/5020, see Figs. 56-60, as applied to Figs. 2-7, 74-76, paragraphs [222-232, 448-460, 530-541]). 
Regarding claim 12, Morita teaches (see Figs. 1-90) that the driving element drives the movable part to rotate about a direction perpendicular to the 15optical axis relative to the fixed part
(as driving mechanisms with pzt bimorphs e.g. 4013, 4014 rotate lens module/base/barrel around yaw and pitch axis  perpendicular to optical axis Z, relative to fixed parts 4012, e.g. paragraphs [200, 224-225, 503, 530-541], Figs. 4-5, 72-75). 
Regarding claim 13, Morita teaches (see Figs. 1-90) that the movable part comprises a fixing element (e.g. connecting member 3008 of lens barrel/base drive frame 3001,a/3003 i.e. applied to drive body of lens module 101, 4101/5020, (also inner frame 11, 4011), see Figs. 56-60, as applied to Figs. 2-7, 74-76, paragraphs [222-232, 448-460, 530-541]),  
the driving assembly further comprises a connecting element connecting element 4016(16), 4018(18), e.g. 3009-3012, paragraphs [213-217, 222-232, 448-460, 465-470, 530-541], Figs. 2-7, 74-76 with references to Figs. 56-65 for connecting configuration), the movable part is movably connected to the fixed part via the connecting part and the fixing element (as lens barrel/base drive frame is movably connected to fixed parts via connecting parts 4016(16), 4018(18), e.g. 3009-3012, paragraphs [213-217, 222-232, 448-460, 465-470, 530-541], Figs. 2-7, 74-76 with references to Figs. 56-65), and the connecting element comprises:  
20a first part, having a first surface, the first surface facing away from the movable part (e.g. outer surface of 3010 facing away from 3008,3003 e.g. see Figs. 56-64, as applied to Figs. 2-7, 74-76, paragraphs [222-232, 448-460, 530-541]); 
a second part, having a second surface, the second surface facing the movable part (e.g. inner surface of 3009 facing towards 3008,3003 e.g. see Figs. 56-64, as applied to Figs. 2-7, 74-76, paragraphs [222-232, 448-460, 530-541]), and a shortest distance between the second surface and the fixing element is longer than a shortest distance between the first surface and the fixing element (i.e. because 3010 has its inner surface that rests on 3008, and inner surface of 3009 is further from 3008,  as depicted Figs. 56-64, as applied to Figs. 2-7, 74-76, paragraphs [222-232, 448-460, 530-541]). 
  Regarding claim 14, Morita teaches (see Figs. 1-90) that the first part further comprises a first opening, the second part further comprises a second opening, and a size of the first opening is smaller than a size of the second opening (i.e. as 3010 circular section(s) is smaller than opening of 3009 
Regarding claim 15, Morita teaches (see Figs. 1-90) that 5the fixing element (3008) has a first size located at the first surface and a second size located at the second surface, and the first size is greater than the second size (i.e. as inner edge portion 3008d next to outer 3010 surface has smaller size, than outer end extension portion 3008b close to inner 3009 surface, as depicted Figs. 57-59, as applied to Figs. 2-7, 74-76, paragraphs [222-232, 448-460, 530-541]).    
Regarding claim 16, Morita teaches (see Figs. 1-90) that the first surface and the second surface at least partially overlap the fixing element when observed along the optical axis (i.e. as outer surface of 3010 and inner surface of 3009 both partially overlap with 3008 in optical axis Z direction, 3013,  as depicted Figs. 56-59, 64, as applied to Figs. 2-7, 74-76, paragraphs [222-232, 448-460, 530-541]).    

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aschwanden et al. US 20160259094 A1  (see figures 1-6, 13-18 and their 1-6, 13-18 descriptions)  and Aschwanden et al. US 20200124839 A1 (see Figs. 1-8 and their descriptions) also disclose features of instant application. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/            Primary Examiner, Art Unit 2872